DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and Amended claims filed on 07/25/2022. Claims 1, 3, 11, 12, and 13 have been amended. Claims 14 has been added. Claims 1-14 are pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)In view of the amendments, claim objections directed to claim 11 have been withdrawn.
(2) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the Examiner feels puzzled by the limitations recited in claim 1, “requesting a second cluster of the plurality of clusters to create a corresponding second volume having same volume claim as the obtained volume claim of the first volume”. According to paragraphs [0065]-[0066] of the specification (also Fig. 8), an example of a volume claim comprises name, size, storage class name, and namespace name. Thus, if a second volume is having the same volume claim as a first volume, then the volume identification (i.e. Name in Fig. 8) of the second volume would be identical to the first volume, which usually is not allowed in a conventional storage system as two different volumes cannot have the same name/ID. Furthermore, paragraph [0075] of the specification states, “First, a storage driver confirms whether the volume has been created at S1201. To do this, a storage driver search the claim reference field of volume table 349. If there is a volume for which the claim ref is equal to the passed volume claim (Yes), the storage driver judges that volume has already been created and proceeds to S1204”. The volume identification (i.e. volume-1 and vc-1-1) in Name field and Volume Claim ref field of table 349 are not identical. Therefore, for examination purpose, the Examiner has interpreted the above limitations as creating a corresponding second volume having matching volume claim (for example, same volume configuration)  as the first volume. Claims 12 and 13 are rejected for the similar reasons as they recite similar limitations.
Claims 2-11 and 14 are rejected as dependent claims of claim 1 and they do not cure the deficiencies outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karale et al. (US 2017/0083251), hereinafter Karale in view of Takahashi et al. (US 2006/0143418), hereinafter Takahashi, and further in view of Osaki et al (US 2007/0088931), hereinafter Osaki.
Regarding claims 1, 12, and 13, taking claim 1 as exemplary, Karale teaches a method for a plurality of clusters, each of the plurality of clusters independently executing a computing unit (Karale, [0062], see Attribute Name ClusterSearch Pattern - … search for clusters; [0067], FIG. 2A shows a cluster based, networked storage environment 200 having a plurality of nodes that store data on behalf of clients; [0098], remote cluster), the method comprising: 
for a request to establish a remote copy relationship to a first volume in a first cluster of the plurality of clusters (Karale, [0084], The process blocks may be implemented by receiving user input via a GUI 244; [0086]-[0088]): 
obtaining volume claim of the first volume from the first cluster;
requesting a second cluster of the plurality of clusters to create a corresponding second volume having same volume claim as the obtained volume claim of the first volume;
obtaining volume information of the corresponding second volume from the second cluster of the plurality of clusters;
 configuring the first volume (Karale, [0096], A volume is then created in block B282) and the corresponding second volume in the second cluster to have a remote copy relationship based on the obtained volume information (Karale, [0097], When backups are to be taken, then, an aggregate is selected from another cluster node. In block B286, a volume for storing the backups is created at the other node; [0098], When disaster recovery is needed, in block B288, an aggregate is selected from a remote cluster. A volume at the remote cluster is then configured for the disaster recovery in block B290. To enable storage from the source volume to the remote volume, mirroring is enabled and configured; Fig.2H); and 
setting access from the computing unit to the first volume and the corresponding second volume based on the remote copy relationship (Karale, [0043], [0046], [0098]).
Karale teach creating a backup volume (i.e. second volume) that has a mirror relationship with a source volume, nevertheless, Karale does not explicitly teach obtaining volume claim of the first volume from the first cluster; requesting a second cluster of the plurality of clusters to create a corresponding second volume having same volume claim as the obtained volume claim of the first volume; obtaining volume information of the corresponding second volume from the second cluster of the plurality of clusters, and configuring the first volume and the corresponding second volume in the second cluster to have a remote copy relationship based on the obtained volume information, as claimed.
However, Karale in view of Takahashi teaches obtaining volume claim of the first volume from the first cluster (Takahashi, [0016], the destination candidate selecting unit can select a volume having matching essential attributes that are previously established from among the attributes of the source volume; Note – attributes of source volume need to be retrieved (i.e. obtained) before the destination candidate selecting unit can determine if attributes of a candidate volume match the source volume attributes);
obtaining volume information of the corresponding second volume from the second cluster of the plurality of clusters (Takahashi, [0135],  If there is only one empty volume having the matching essential attributes, then that volume is selected as the destination candidate volume (S14); [0016]);
configuring the first volume and the corresponding second volume in the second cluster to have a remote copy relationship based on the obtained volume information (Takahashi, [0130], The results of the selection of candidate destination volumes by the storage management server 60 are presented to the user … The volume correspondence table T7 may be constituted by associating, for example, a logical ID of a source volume, and a logical ID of a destination volume);
setting access from the computing unit to the first volume and the corresponding second volume based on the remote copy relationship (Takahashi, [0140], The data stored in the source volume is copied to the destination volume corresponding to that source volume);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karale to incorporate teachings of Takahashi to select a second volume which matches essential attributes of a first volume as a paired volume of the first volume. A person of ordinary skill in the art would have been motivated to combine the teachings of Karale with Takahashi because it improves efficiency and reliability of the storage system disclosed in Karale by selecting a backup/relocation volume having matched essential attributes as a source volume in order to provide an appropriate volume for copying data from the source volume to the backup/relocation volume (Takahashi, [0152]).
The combination of Karale does not explicitly teach requesting a second cluster of the plurality of clusters to create a corresponding second volume having same volume claim as the obtained volume claim of the first volume, as claimed.
However, the combination of Karale in view of Osaki teaches requesting a second cluster of the plurality of clusters to create a corresponding second volume having same volume claim as the obtained volume claim of the first volume (Osaki, [0042], When a volume level copy is configured, it may be required that the target volume have specific attributes such as the same attributes as the source volume such as size and LU type;  [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karale to incorporate teachings of Osaki to issue an instruction to provide a target volume having specific attributes such as the same attributes as a source volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Karale with Osaki because it improves efficiency and flexibility to the storage system disclosed in the combination of Karale by providing different instructions to allocate/create a target volume (Osaki, [0043]).
Claims 12 and 13 have similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claim 2, the combination of Karale teaches all the features with respect to claim 1 as outlined above. The combination of Karale further teaches the method of claim 1, wherein the configuring the first volume and the corresponding second volume to have the remote copy relationship and the setting the access from the computing unit to the first volume and the corresponding second volume based on the remote copy relationship is conducted for when it is determined that the second cluster contains the corresponding second volume meets conditions in the volume information (Takahashi, [0133], By referring to the volume attribute management table T2, the storage management server 60 extracts volumes which have an “empty” use status and which match the essential attributes of the source volumes, from the group of volumes belonging to the storage layer designated as the destination layer (S12); [0135], If there is only one empty volume having the matching essential attributes, then that volume is selected as the destination candidate volume (S14); Fig. 14).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karale to incorporate teachings of Takahashi to select a second volume which matches essential attributes of a first volume as a paired volume of the first volume. A person of ordinary skill in the art would have been motivated to combine the teachings of Karale with Takahashi because it improves efficiency and reliability of the storage system disclosed in Karale by selecting a backup/relocation volume having matched essential attributes as a source volume in order to provide an appropriate volume for copying data from the source volume to the backup/relocation volume (Takahashi, [0152]).
Regarding claim 3, the combination of Karale teaches all the features with respect to claim 2 as outlined above. The combination of Karale further teaches the method of claim 2, wherein, for a determination that the second cluster does not have corresponding second volume meeting conditions in the volume information: creating the corresponding second volume in the second cluster to meet the conditions in the volume information (Takahashi, [0167],  if the storage layer designated as the location destination does not have a suitable empty volume to form a destination volume for a particular volume, then a volume satisfying the conditions of the destination volume is automatically created); 
wherein the configuring the first volume and the corresponding second volume in the second storage cluster to have the remote copy relationship based on the obtained volume information, and the setting the access from the computing unit to the first volume and the corresponding second volume based on the remote copy relationship is conducted in response to the creating of the corresponding second volume (Takahashi, [0167], … and the particular volume is relocated by using the newly created volume as a destination candidate; Karale, [0098]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karale to incorporate teachings of Takahashi to select a second volume which matches essential attributes of a first volume as a paired volume of the first volume. A person of ordinary skill in the art would have been motivated to combine the teachings of Karale with Takahashi because it improves efficiency and reliability of the storage system disclosed in Karale by selecting a backup/relocation volume having matched essential attributes as a source volume in order to provide an appropriate volume for copying data from the source volume to the backup/relocation volume (Takahashi, [0152]).
Regarding claim 4, the combination of Karale teaches all the features with respect to claim 1 as outlined above. The combination of Karale further teaches the method of claim 1, wherein the configuring the first volume and the corresponding second volume in the second cluster to have the remote copy relationship based on the obtained volume information is conducted based on the determination that the corresponding second volume is to be configured to have the remote copy relationship with the first volume in the first cluster (Takahashi, [0129], selects candidate destination volumes for each of the volumes forming the designated migration group (S2). As described in more detail below, in the process of selecting candidate destination volumes, one volume to which the data in the source volume can be copied is selected from all of the volumes belonging to the storage layer (Note - cluster) specified as the movement destination; [0139]); 
wherein the method further comprises, for the determination that the corresponding second volume is to be configured to have the remote copy relationship with the first volume in the first cluster, obtaining volume information indicative of the plurality of volumes in the first cluster and the second cluster (Takahashi, [0122], by searching the volume attribute management table T2 on the basis of the condition formula set in the storage layer management table T3, a group of volumes that should belong to a particular storage layer are detected) and obtaining claim information indicative of relationships between a plurality of volumes in the first cluster and a plurality of volumes in the second cluster (Karale, [0097], PSL; Takahashi, [0133]; [0197], pair; [0126]-[0127]; [0199]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karale to incorporate teachings of Takahashi to select a second volume which matches essential attributes of a first volume as a paired volume of the first volume. A person of ordinary skill in the art would have been motivated to combine the teachings of Karale with Takahashi because it improves efficiency and reliability of the storage system disclosed in Karale by selecting a backup/relocation volume having matched essential attributes as a source volume in order to provide an appropriate volume for copying data from the source volume to the backup/relocation volume (Takahashi, [0152]).
Regarding claim 5, the combination of Karale teaches all the features with respect to claim 1 as outlined above. The combination of Karale further teaches the method of claim 1, further comprising determining whether setup of the remote copy of the first volume is needed, the determining comprising: determining that a volume claim information corresponding to the first volume has a relationship with copy claim information indicative of requiring the remote copy (Takahashi, [0199], If the use status of the volume is any one of “source”, “replica” or “reserved”, then the “pair” attribute of that volume may have a value); and determining that the setup of the remote copy of the first volume is needed if the volume claim has a relationship with the copy claim information being indicative of requiring the remote copy and the remote copy relationship has not been established against the first volume (Takahashi, [0199], If the use status of the volume is “source” and that volume has a replica, then the value of the “pair” attribute indicates the logical ID of the replica volume paired with that volume. (If the volume does not have a replica, then the value of the “pair” attribute is blank.); [0207]-[0210]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karale to incorporate teachings of Takahashi to select a second volume which matches essential attributes of a first volume as a paired volume of the first volume. A person of ordinary skill in the art would have been motivated to combine the teachings of Karale with Takahashi because it improves efficiency and reliability of the storage system disclosed in Karale by selecting a backup/relocation volume having matched essential attributes as a source volume in order to provide an appropriate volume for copying data from the source volume to the backup/relocation volume (Takahashi, [0152]).
Regarding claim 10, the combination of Karale teaches all the features with respect to claim 1 as outlined above. The combination of Karale further teaches the method of claim 1, wherein the configuring the first volume and the corresponding second volume in the second cluster to have the remote copy relationship based on the obtained volume information comprises: 
setting one of the first volume and the corresponding second volume as a copy source volume and another one of the first volume and the corresponding second volume as a copy destination volume (Karale, [0097], In block B284, a PSL level is created for the volume, based on the service level. When backups are to be taken, then, an aggregate is selected from another cluster node. In block B286, a volume for storing the backups is created at the other node; [0036], PSL is provided to protect user data by using backup and/or disaster recovery; Takahashi, [0130], source volume … destination volume); 
determining a remote copy method based on copy claim information indicative of a purpose of the remote copy (Karale, [0098], When disaster recovery is needed); 
configuring the determined remote copy method between the copy source volume and the copy destination volume (Karale, [0098], A volume at the remote cluster is then configured for the disaster recovery in block B290).  
Regarding claim 14, the combination of Karale teaches all the features with respect to claim 1 as outlined above. The combination of Karale further teaches the method of claim 1, further comprising: for the first volume not existing in the first cluster of the plurality of clusters, creating the first volume in the first cluster of the plurality of clusters (Karale, [0096], A volume is then created in block B282).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karale, Takahashi, and Osaka as applied to claim 10 above, and further in view of Thoppai et al. (US 8,078,816), hereinafter Thoppai.
Regarding claim 11, the combination of Karale teaches all the features with respect to claim 10 as outlined above. The combination of Karale further teaches the method of claim 10, wherein the determining the remote copy method comprises: 
for the copy claim information indicative of the remote copy relationship to be disaster recovery or migration, determining that the remote copy method is a replication between the first volume and the corresponding second volume (Karale, [0098], When disaster recovery is needed … A volume at the remote cluster is then configured for the disaster recovery in block B290. To enable storage from the source volume to the remote volume, mirroring is enabled and configured); 
for the copy claim information indicative of the remote copy relationship to be bursting, determining that the remote copy method is transparent access path between the first volume and the corresponding second volume; and 
for the copy claim information indicative of the remote copy relationship to be secondary use of data, determining that the remote copy method is replication between copy destination volume and a clone of the copy source volume (Karale, [0036], Backups are kept at a different location than the source data within the same storage system … Backups may be based on using snapshot technology for creating a point in time copy of a volume or a LUN (logical unit number); [0097], When backups are to be taken … a volume for storing the backups is created at the other node).
The combination of Karale does not explicitly teach for the copy claim information indicative of the remote copy relationship to be bursting, determining that the remote copy method is transparent access path between the first volume and the corresponding second volume, as claimed.
However, the combination of Karale in view of Thoppai teaches for the copy claim information indicative of the remote copy relationship to be bursting, determining that the remote copy method is transparent access path between the first volume and the corresponding second volume (Thoppai, Col.10, lines, 9-30, During a transparent volume move operation, according to one embodiment, client write requests continue to be targeted at the source volume, while the data from the source is replicated to the destination).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karale to incorporate teachings of Thoppai to include an option of continuous access in protection service level (of Karale) such that when continuous access is selected, a transparent volume copy/move operation is performed from a source volume to a target volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Karale with Thoppai because it improves efficiency and user experience of the storage system disclosed in the combination of Karale by providing user with continuous access to a storage volume without any interruption (Thoppai, Col.2, lines 36-51; Col10, lines 1-8).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karale, Takahashi, and Osaka as applied to claim 1 above, and further in view of Rupanagunta et al. (US 2007/0239944), hereinafter Rupanagunta.
Regarding claim 6, the combination of Karale teaches all the features with respect to claim 1 as outlined above. The combination of Karale does not explicitly teach the method of claim 1, wherein the setting the access from the computing unit to the first volume and the corresponding second volume based on the remote copy relationship comprises: determining whether the access from the computing unit can be granted based on a copy status and copy claim information indicative of a purpose of remote copy; granting the access from the computing unit to ones of the first volume and the corresponding second volume when the determination is that access from computing unit can be granted; and denying the access from the computing unit to the ones of the first volume and the corresponding second volume when the determination is that access from computing unit cannot be granted, as claimed.
However, the combination of Karale in view of Rupanagunta teaches the method of claim 1, wherein the setting the access from the computing unit to the first volume and the corresponding second volume based on the remote copy relationship comprises: determining whether the access from the computing unit can be granted based on a copy status and copy claim information indicative of a purpose of remote copy; granting the access from the computing unit to ones of the first volume and the corresponding second volume when the determination is that access from computing unit can be granted; and denying the access from the computing unit to the ones of the first volume and the corresponding second volume when the determination is that access from computing unit cannot be granted (Rupanagunta, [0210]-[0211]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karale to incorporate teachings of Rupanagunta to allow I/O access when source data has been copied to a destination volume and deny I/O access when the source data is being copied to a destination volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Karale with Rupanagunta because it improves accuracy and reliability of the system disclosed in the combination of Karale by accessing a migrated volume when the migration process is completed (Rupanagunta, [0211]).
Regarding claim 8, the combination of Karale, Takahashi, Osaka, and Rupanagunta teaches all the features with respect to claim 6 as outlined above. The combination of Karale further teaches the method of claim 6, wherein the determining whether the access from the computing unit to the first volume and the corresponding second volume can be granted based on the copy status and the copy claim information indicative of the purpose of the remote copy comprises: for the first volume and the corresponding second volume having the copy claim information indicative of the purpose of bursting or migration: determining that the access from the computing unit to the ones of the first volume and the corresponding second volume being a copy source having a not copied status or a copy destination having a copied status can be granted; and determining that the access from the computing unit to the ones of the first volume and the corresponding second volume being the copy source having the copied status, or the copy destination having the not copied status cannot be granted (Rupanagunta, [0210]-[0211]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karale to incorporate teachings of Rupanagunta to allow I/O access when source data has been copied to a destination volume and deny I/O access when the source data is being copied to a destination volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Karale with Rupanagunta because it improves accuracy and reliability of the system disclosed in the combination of Karale by accessing a migrated volume when the migration process is completed (Rupanagunta, [0211]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the                            combination of Karale, Takahashi, Osaka, and Rupanagunta as applied to claim 6 above, and further in view of Cochran et al. (US 2002/0095470), hereinafter Cochran.
Regarding claim 9, the combination of Karale teaches all the features with respect to claim 6 as outlined above. The combination of Karale does not explicitly teach the method of claim 6, wherein the determining whether the access from the computing unit to the first volume and the corresponding second volume can be granted based on the copy status and the copy claim information indicative of the purpose of the remote copy comprises: for the first volume and the corresponding second volume having the copy claim information indicative of the purpose of secondary use of data, determining that the access from computing unit to volumes being the copy source or the copy destination having a copied status can be granted, as claimed.
However, the combination of Karale in view of Cochran teaches the method of claim 6, wherein the determining whether the access from the computing unit to the first volume and the corresponding second volume can be granted based on the copy status and the copy claim information indicative of the purpose of the remote copy comprises: for the first volume and the corresponding second volume having the copy claim information indicative of the purpose of secondary use of data, determining that the access from computing unit to volumes being the copy source or the copy destination having a copied status can be granted (Cochran, [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Karale to incorporate teachings of Cochran to allow I/O access when mirror data is copied from a source volume to a target volume. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Karale with Cochran because it improves accuracy and reliability of the system disclosed in the combination of Karale by accessing a migrated volume when the migration process is completed (Cochran, [0046]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 recites “The method of claim 6, wherein the determining whether the access from the computing unit to the first volume and the corresponding second volume can be granted based on the copy status and the copy claim information indicative of the purpose of the remote copy comprises: for the first volume and the corresponding second volume having the copy claim information indicative of the purpose of disaster recovery: determining that the access from the computing unit to the ones of the first volume and the corresponding second volume being a copy source having an unsuspended copy status or a copy destination having a suspended copy status can be granted; and determining that the access from the computing unit to the ones of the first volume and the corresponding second volume being the copy source having a suspended copy status or the copy destination having an unsuspended copy status cannot be granted.”
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1, 6, and 7 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 7 is allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136